       Case 1:19-cv-00397-WMR Document 9 Filed 05/13/19 Page 1 of 13




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


LaTONYA SHEARS,                        )
                                       )
      Plaintiff,                       )      CIVIL ACTION NO.:
                                       )
      vs.                              )      1:19 - CV.397
                                       )
UNIQ LOUNGE, LLC, AND                  )
CORNELIUS BURKS,                       )
                                       )
      Defendant.                       )


             DEFENDANT’S ANSWER AND COUNTERCLAIM

      COMES NOW, UNIQ LOUNGE, LLC, c/o LATOYA HENRY, Defendant,

in the above-referenced matter, by and through its undersigned counsel and pursuant

to Rules 8 and 12 of the Federal Rules of Civil Procedure; hereby submit its Answer

and Affirmative Defenses to Plaintiff’s Complaint.

                                FIRST DEFENSE

      Plaintiff’s Complaint fails to state a claim upon which relief can be granted.

                              SECOND DEFENSE

      Defendant, Uniq Lounge has not been served with process, and does not waive

this defense by virtue of answering herein.

                               THIRD DEFENSE

      To the extent Plaintiff failed to exhaust her administrative remedies and/or
        Case 1:19-cv-00397-WMR Document 9 Filed 05/13/19 Page 2 of 13




failed to comply with any procedural prerequisites prior to bringing her claims, the

Court lacks subject matter jurisdiction over such claims or such claims are

otherwise barred.

                                FOURTH DEFENSE

      To the extent Plaintiff failed to mitigate her alleged damages, her recovery,

if any, must be reduced accordingly.

                                 FIFTH DEFENSE

      Defendant avers that even if some impermissible motive was a factor in any

employment decision concerning Plaintiff, a claim that Defendant expressly

denies, the same decision(s) would have been reached for legitimate business

reasons.

                                 SIXTH DEFENSE

      To the extent that Plaintiff alleges that none of Defendant, Uniq Lounge’s

employees acted in an unlawful manner, such conduct, if it occurred, was outside

of the course and scope of that individual’s employment, was not authorized or

condoned by Uniq Lounge, and was undertaken without the knowledge or consent

of Defendant, Uniq Lounge. Thus Defendant, Uniq Lounge is not liable for any

such conduct, if it occurred.

                                SEVENTH DEFENSE

      Without waiving any other defenses, Defendant answers Plaintiff’s
        Case 1:19-cv-00397-WMR Document 9 Filed 05/13/19 Page 3 of 13




individual paragraphs as follows:

                                         1.

      Defendant admits that jurisdiction can be conferred upon the court by 29

U.S.C. §§ 216(b), 215(e)(3) of the Fair Labor Standards Act, by 29 U.S.C. 1331,

and by 28 U.S.C §1337, but denies this action by Plaintiff is subject to the Court’s

jurisdiction.

                                         2.

                                 Defendant denies.

                                         3.

                                 Defendant admits.

                                         4.

                                 Defendant admits.

                                         5.

                                 Defendant admits.

                                         6.

                                      Denied.

                                         7.

                                 Defendant admits.

                                         8.

                                      Denied.
      Case 1:19-cv-00397-WMR Document 9 Filed 05/13/19 Page 4 of 13




                                      9.

                                   Denied.

                                II. PARTIES

                                      10.

                      Defendant cannot admit nor deny.

                                      11.

     Defendant admits only that Plaintiff was at some point an employee of

UNIQ LOUNGE.

                                      12.

     Defendant admits only that at some point in time Plaintiff was an employee

of Defendant UNIQ Lounge.

                                      13.

                                   Denied.

                                      14.

                                    Admit.

                                      15.

                                    Admit.

                                      16.

                                   Denied.

                                      17.
 Case 1:19-cv-00397-WMR Document 9 Filed 05/13/19 Page 5 of 13




                               Denied.

                                 18.

                               Denied.

                                 19.

                               Denied.

                                 20.

                               Admit.

                                 21.

                               Admit.

                                 22.

                               Admit.

                                 23.

                               Denied.

                  III. FACTUAL ALLEGATIONS:

                                 24.

                               Denied.

                                 25.

                           Yes, full time.

                                 26.

Defendant admits Part One of Plaintiff’s Paragraph #26, but denies the
       Case 1:19-cv-00397-WMR Document 9 Filed 05/13/19 Page 6 of 13




balance.

                                    27.

                                 Denied.

                                    28.

                                 Denied.

                                    29.

                                 Denied.

                                    30.

                                Admitted.

                                    31.

                                 Denied.

                                    32.

                                 Denied.

                                    33.

                                 Denied.

                                    34.

                                 Denied.

                                    35.

                                 Denied.

                                    36.
     Case 1:19-cv-00397-WMR Document 9 Filed 05/13/19 Page 7 of 13




                               Denied.

                                  37.

                               Denied.

                                  38.

                               Denied.

                                  39.

                               Denied.

                                  40.

                               Denied.

                                  41.

                               Denied.

                                  42.

                               Denied.

                                  43.

                               Denied.

                                  44.

                               Denied.

             AFFIRMATIVE AND OTHER DEFENSES:

COUNT ONE: CLAIMS FOR VIOLATIONS OF THE FAIR LABOR

STANDARDS ACT (FLSA) FAILURE TO PAY WAGES.
        Case 1:19-cv-00397-WMR Document 9 Filed 05/13/19 Page 8 of 13




                                         45.

                   Plaintiff’s paragraph #45 requires no response.

                                         46.

       Defendant admits that Plaintiff was entitled to be paid for all hours worked

and was paid for all hours worked. Defendant denies the balance of paragraph

#46.

                                         47.

                                      Denied.

                                         48.

                                      Denied.

                                         49.

                                      Denied.



V. COUNT TWO: CLAIMS FOR VIOLATIONS OF THE FLSA – FAILURE

TO OVERTIME WAGES.

                                         50.

                Plaintiff’s paragraph 50 does not require a response.

                                         51.

                                      Denied.

                                         52.
        Case 1:19-cv-00397-WMR Document 9 Filed 05/13/19 Page 9 of 13




                                        Denied

                                          53.

                                        Denied.



                                 COUNTERCLAIM

      COMES NOW, UNIQ Lounge, LLC, c/o LaToya Henry, Defendant herein

and files this its Counterclaim for Damages and shows as follows:

                                           1.

      Plaintiff is subject to the jurisdiction of this Honorable Court.

                                           2.

      At the time of Plaintiff’s employment, she was homeless and without means

to meet her daily substance.

                                           3.

      In an act of kindness to Plaintiff, Defendant, Uniq Lounge allowed her to

sleep in its place of business as well as eat until she could sustain herself.

                                           4.

      Additionally, during these dire times for Plaintiff, Uniq Lounge loaned

Plaintiff an amount in excess of $800.00 to help her in her cause.

                                           5

      At no time did Plaintiff attempt to repay this loan prior to quitting
       Case 1:19-cv-00397-WMR Document 9 Filed 05/13/19 Page 10 of 13




employment with Uniq Lounge.

                                          6.

      Defendant shows that Plaintiff’s remaining balance to Uniq Lounge is

$800.00.

      WHEREFORE, after having fully answered Plaintiff’s Complaint for

Damages and having submitted Defendant’s Counterclaim for Damages, Defendant

prays as follows:

      a. that this matter be dismissed with all costs to the Plaintiff;

      b. that Defendant be awarded Damages in the amount of $800.00;

      c. that the Defendant be awarded attorney’s fees from Plaintiff for having to

defend this         frivolous action;

      f. that Defendant be awarded any other relief the Court may deem necessary

and proper.

      Respectfully submitted this 13th day of May, 2019.



                                                     /s/Leonard Danley, Sr._____
                                                     Leonard Danley, Sr.
                                                     Georgia Bar No. 204710
                                                     Attorney for Defendant

DANLEY & ASSOCIATES, P.C.
6519 Spring Street, Suite B
Douglasville, Georgia 30134
Phone: (770) 942-2053 Fax:   (770) 942-2051
Email:      firm@danleylaw.net
       Case 1:19-cv-00397-WMR Document 9 Filed 05/13/19 Page 11 of 13




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


LaTONYA SHEARS,                      )
                                     )
      Plaintiff,                     )      CIVIL ACTION NO.:
                                     )
      vs.                            )      1:19 - CV.397
                                     )
UNIQ LOUNGE, LLC, AND                )
CORNELIUS BURKS,                     )
                                     )
      Defendant.                     )

                        CERTIFICATE OF SERVICE

      I hereby certify that I have served the Plaintiff with a copy of DEFENDANT’S

ANSWER AND COUNTERCLAIM by efiling with the Clerk of Court using the

ECF system which will send electronic notification and by placing same in the U.S.

mail with proper postage and addressed as follows:

                            Christopher D. Vaughn
                                Frank DeMelfi
                         The Vaughn Law Firm, LLC
                    315 W. Ponce de Leon Avenue, Suite 380
                            Decatur, Georgia 30030
                       cvaughn@thevaughnlawfirm.com
                       fdemelfi@thevaughnlawfirm.com

      Respectfully submitted this 13th day of May, 2019.

                                            /s/Leonard Danley, Sr. __
                                            Leonard Danley, Sr.
                                            Georgia Bar No: 204710
                                            Attorney for Defendant
      Case 1:19-cv-00397-WMR Document 9 Filed 05/13/19 Page 12 of 13




DANLEY & ASSOCIATES
6519 Spring Street, Suite B
Douglasville, Georgia 30134
Phone:       (770) 942-2053 Fax:   (770) 942-2051
firm@danleylaw.net
      Case 1:19-cv-00397-WMR Document 9 Filed 05/13/19 Page 13 of 13




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


LaTONYA SHEARS,                        )
                                       )
      Plaintiff,                       )    CIVIL ACTION NO.:
                                       )
      vs.                              )    1:19 - CV.397
                                       )
UNIQ LOUNGE, LLC, AND                  )
CORNELIUS BURKS,                       )
                                       )
      Defendant.                       )

      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1c

      The undersigned certifies that the foregoing DEFENDANT’S ANSWER

AND COUNTERCLAIM has been prepared using 14-point Times New Roman font

in compliance with Local Rule 5.1(C)

      Respectfully submitted this 13th day of May, 2019.


                                            /s/Leonard Danley, Sr. _______
                                            Leonard Danley, Sr.
                                            Georgia Bar No: 204710
                                            Attorney for Defendant

DANLEY & ASSOCIATES
6519 Spring Street, Suite B
Douglasville, Georgia 30134
Phone:       (770) 942-2053 Fax:       (770) 942-2051
firm@danleylaw.net
